Citation Nr: 1135083	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for enlarged prostate.

3.  Entitlement to service connection for bilateral upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This matter originally came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2006 rating decision of the VA Regional Office in Nashville, Tennessee.

In January 2009 and April 2011, the Board remanded this matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The Veteran was scheduled to testify before a Veterans Law Judge at a Board hearing in June 2011, but he failed to appear at the hearing.  

If a Veteran fails to appear for a scheduled hearing, no further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  38 C.F.R. §§ 20.702(d); 20.704(d).  

In the present case, the Veteran informed VA in June 2011 that he was unable to attend the Travel Board hearing scheduled for him that same month due to illness.  He requested that the hearing be rescheduled.  The Board granted the Veteran's motion to reschedule the hearing, pursuant to 38 C.F.R. § 20.702(d).  Thus, remand is necessary to grant the Veteran's request to present testimony at a Board hearing.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, before a Veterans Law Judge, at the agency of original jurisdiction.  He and his representative should be notified of the date, time and location of the hearing.  Place a copy of the hearing notice letter in the claims file.  If the Veteran withdraws his appeal in this matter, withdraws his request for a hearing, or does not appear for the scheduled hearing, this should be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



